                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          PAIGE P. YEH, ESQUIRE - State Bar #229197
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                          Email: jgoodman@gnhllp.com
                        5 Email: pyeh@gnhllp.com
                        6 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        7
                          ***
                        8
                        9 DUGAN
                                   BARR, ESQ. - State Bar #40663
                          BRANDON STORMENT, ESQ. - State Bar #267260
                       10 BARR & MUDFORD LLP
                          P.O. Box 994390
                       11 Redding, CA 96099
                          Ttelephone: (530) 243-8008 /
                       12 Facsimile: (530) 243-1648
                          Email: dugan@ca-lawyer.com
                       13 Email: brandon@ca-lawyer.com
                       14 Attorneys for Plaintiff
                          DEBRA VAN EPEREN
                       15
                       16
                       17                           UNITED STATES DISTRICT COURT
                       18                         EASTERN DISTRICT OF CALIFORNIA
                       19
                       20 DEBRA VAN EPEREN,                           Case No. 2:19-cv-00312-WBS-DMC
                       21                                Plaintiff,
                                                                      SECOND STIPULATION AND
                       22 vs.                                         REQUEST FOR CONTINUANCE OF
                                                                      INITIAL SCHEDULING
                       23 HOME DEPOT U.S.A., INC.; and                CONFERENCE
                          DOES 1 through 20, Inclusive,
                       24
                                                   Defendants.
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 ///
        94104
Tel.: (415) 705-0400
                       28

                                                                          -1-
                                2ND STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                          Case No. 2:19-cv-00312-WBS-DMC
                        1          IT IS HEREBY STIPULATED by and between plaintiff Debra Van Eperen
                        2 (“Plaintiff”) and defendant Home Depot U.S.A., Inc. (“Home Depot”), by and through
                        3 their attorneys of record, that good cause exists and the parties request that the Court
                        4 continue the initial scheduling conference presently scheduled for November 25, 2019, to
                        5 January 13, 2020, for the following reasons:
                        6          1.     The parties previously stipulated to suspend discovery (including initial
                        7 disclosures) until Plaintiff’s alleged injuries have stabilized (which was expected to be in
                        8 September 2019). Pursuant to said stipulation, the Court issued an order (Pacer Document
                        9 9) to continue the initial status conference from June 24, 2019, to November 25, 2019.
                       10          2.     Recently, Plaintiff’s counsel learned that Plaintiff is scheduled to undergo
                       11 surgery to remove hardware on October 31, 2019.
                       12          3.     The parties hereby agree to suspend discovery until two months after
                       13 Plaintiff’s October 31st surgery. At that point, the parties will endeavor to settle the matter
                       14 informally. If the case does not resolve at that point, the parties will commence discovery.
                       15          4.     Accordingly, the parties respectfully request that the Court issue an order
                       16 requiring the parties to submit a Supplemental Joint Rule 26(f) Status Report no later than
                       17 December 31, 2019.
                       18          4.     The parties further requests that the Court continue the initial scheduling
                       19 conference to January 13, 2020.
                       20 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       21 DATED: October 29, 2019                     GOODMAN NEUMAN HAMILTON LLP
                       22
                                                                      By:      /s/ Paige Yeh
                       23                                                   PAIGE YEH
                                                                            Attorneys for Defendant
                       24                                                   HOME DEPOT U.S.A., INC.
                       25 ///
 Goodman
  Neuman               26 ///
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                          -2-
                                2ND STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                          Case No. 2:19-cv-00312-WBS-DMC
                        1 DATED: October 29, 2019                     BARR & MUDFORD LLP
                        2
                                                                      By:      /s/ Brandon Storment
                        3                                                   BRANDON STORMENT
                                                                            Attorneys for Plaintiff
                        4                                                   DEBRA VAN EPEREN
                        5
                        6
                                                                     ORDER
                        7
                                   The Court, having reviewed the Stipulation of the parties and finding good cause,
                        8
                            hereby issues an Order to continue the initial status conference from November 25, 2019,
                        9
                            at 1:30 p.m. to February 3, 2020 at 1:30 p.m. A joint status report shall be filed no later
                       10
                            than January 21, 2020.
                       11
                       12
                            IT IS SO ORDERED.
                       13
                       14 Dated: October 29, 2019
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                        -3-
                              2ND STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                        Case No. 2:19-cv-00312-WBS-DMC
